Exhibit21.1 SUBSIDIARIES OF THE REGISTRANT1 As of December 29, 2007 Subsidiary State of Incorporation NextWave Wireless LLC Delaware NextWave Broadband Inc. Delaware CYGNUS Communications, Inc. Delaware NW Spectrum Co. Delaware AWS Wireless Inc. Delaware Tele*Code Delaware Inquam Broadband Holding Limited Cayman Islands PacketVideo Corporation Delaware PV Acquisition Corporation Delaware WCS Wireless Licence Subsidiary, LLC Delaware Inquam Broadband GmbH Germany Cygnus Multimedia Communications, Limited United Kingdom Cygnus Multimedia Communications, Inc. Delaware Cygnus Acquisition Co. Canada Cygnus Communications Canada Co. Canada Tusonic Inc. North Carolina Twonky Vision GmbH Germany PacketVideo Germany GmbH Germany PacketVideo Japan KK Japan PacketVideo France SARL France PacketVideo Finland Oy Finland PacketVideo India Private Limited India NextWave Metropolitan Inc. Delaware GWireless, LLC Delaware NextWave Wireless Sub, LLC Delaware GO Networks, Inc. Delaware GO Global, Ltd. Israel Go Networks International Inc. Delaware IPWireless, Inc. Delaware IPWireless UK Ltd. United Kingdom IPWireless Pte Ltd. Singapore IP WirelessDenmark ApS Denmark Blue Broadband Access Corp. Delaware Magnavision Corp. Delaware Nextwave Argentina S.A. Argentina Infotel Argentina S.A. Argentina Callbi S. A. Argentina 425331 Canada Inc. Ontario, Canada 4399773 Canada Inc. Ontario, Canada Packetvideo Switzerland (SDC) Switzerland DWS Switzerland NextWave Japan KK Japan NextWave Latin America Corp. Delaware NextWave Latin America LLC Delaware NextWave America Latina Ltda. Brazil WiMAX Telecom AG Switzerland WiMAX Telecom GmbH Austria WiMAX Telecom d.o.o. Croatia B-Max Breitband GmbH - Austria Austria WiMAX Telecom SRO Slovakia Amtel Networks SRO Slovakia Callix Consulting S. A. – Swiss Switzerland
